
	
		II
		Calendar No. 1032
		110th CONGRESS
		2d Session
		S. 3136
		IN THE SENATE OF THE UNITED STATES
		
			June 16, 2008
			Mr. Biden (for himself
			 and Mr. Durbin) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		
			September 18
			 (legislative day, September 17), 2008
			Reported by Mr. Leahy,
			 with amendments
			Omit the part struck through and insert the part
			 printed in italic
		
		A BILL
		To encourage the entry of felony warrants into the NCIC
		  database by States and provide additional resources for
		  extradition.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fugitive Information Networked
			 Database Act of 2008 or the FIND
			 Act.
		2.DefinitionIn this Act, the term National Crime
			 Information Center database is the computerized index of criminal
			 justice information operated by the Federal Bureau of Investigation pursuant to
			 section 534 of title 28, United States Code, and available to Federal, State,
			 and local law enforcement and other criminal justice agencies.
		2.FindingsCongress finds the following:
			(1)Nationwide, there are an
			 estimated 2,800,000 to 3,200,000 active Federal, State, and local warrants for
			 the arrest of persons charged with felony crimes.
			(2)State and local law
			 enforcement authorities have insufficient resources to devote to searching for
			 and apprehending fugitives. As a result, large numbers of fugitives evade
			 arrest. State and local law enforcement authorities also lack resources for
			 extraditing fugitives who have been arrested in other States. As a result, such
			 fugitives frequently are released without prosecution.
			(3)Increasing the resources
			 available for conducting fugitive investigations and transporting fugitives
			 between States would increase the number of fugitives who are arrested and
			 prosecuted.
			(4)The United States
			 Marshals Service (referred to in this Act as the USMS) plays an
			 integral role in the apprehension of fugitives in the United States, and has a
			 long history of providing assistance and expertise to Federal, State, and local
			 law enforcement agencies in support of fugitive investigations.
			(5)(A)Pursuant to the
			 Presidential Threat Protection Act of 2000, the USMS created the Regional
			 Fugitive Task Force (referred to in this Act as the RFTF)
			 program. Through the RFTFs, the USMS combines the efforts and resources of
			 Federal, State, and local law enforcement authorities for the purpose of
			 locating and apprehending fugitives.
				(B)Between 2002 and 2006,
			 the USMS established 6 RFTFs—
					(i)the
			 New York/New Jersey RFTF, based in New York, NY;
					(ii)the Pacific Southwest
			 RFTF, based in Los Angeles, CA;
					(iii)the Great Lakes RFTF,
			 based in Chicago, IL;
					(iv)the Southeast RFTF,
			 based in Atlanta, GA;
					(v)the
			 Capital Area RFTF, based in Washington, DC; and
					(vi)the Gulf Coast RFTF,
			 based in Birmingham, AL.
					(6)More than 230 Federal,
			 State, and local law enforcement agencies have partnered with the 6 RFTFs,
			 creating a force multiplier that significantly expands the
			 capacity of each agency to locate and apprehend fugitives. Since their
			 inception, these 6 RFTFs have arrested approximately 90,000 Federal and State
			 felony fugitives. However, the USMS has not received significant resources for
			 developing additional RFTFs since 2006.
			(7)(A)The USMS believes that
			 the following geographic areas of the United States would benefit from the
			 creation of an RFTF:
					(i)The
			 Carolinas.
					(ii)The Caribbean.
					(iii)Texas.
					(iv)New England
			 (Massachusetts, Maine, New Hampshire, Vermont, Rhode Island).
					(v)Florida.
					(vi)Northern
			 California.
					(vii)The Heartland
			 (Missouri, Iowa).
					(viii)Michigan and
			 Ohio.
					(ix)Pacific Northwest
			 (Oregon, Washington, Alaska, Idaho).
					(x)Mountain (Colorado, Utah,
			 Wyoming, Kansas, Montana, Nebraska, North Dakota, South Dakota).
					(xi)Mid-Atlantic
			 (Pennsylvania, Delaware, West Virginia).
					(xii)Southwest (New Mexico,
			 Arizona, Oklahoma).
					(B)The
			 establishment of RFTFs in each of these additional regions would enable the
			 USMS to provide effective fugitive location and apprehension assistance to
			 every State and territory in the United States.
				(8)The USMS utilizes the
			 Justice Prisoner and Alien Transportation Service (referred to in this Act as
			 the JPATS) to transport Federal detainees and prisoners. It also
			 makes JPATS available to a very limited number of State and local law
			 enforcement agencies on a reimbursable, space-available basis for the purpose
			 of transporting a fugitive from the place where the fugitive was arrested to
			 the jurisdiction that issued the warrant for the fugitive’s arrest. Through
			 JPATS, these agencies are able to reduce the cost of extradition
			 significantly.
			(9)Expanding JPATS so that
			 the USMS can make it available to all State and local law enforcement agencies
			 that participate in an RFTF would lower the cost of transporting fugitives for
			 extradition and lead to the prosecution of a greater number of
			 fugitives.
			(10)Since 1967, the Federal
			 Bureau of Investigation has operated the National Crime Information Center
			 (referred to in this Act as the NCIC), which administers a
			 nationwide database containing criminal history information from the Federal
			 Government and the States, including outstanding arrest warrants. The NCIC
			 database allows a law enforcement officer who stops a person in 1 State to
			 obtain information about a warrant for that person issued in another State. It
			 contains approximately 1,300,000 felony and misdemeanor warrants. It is missing
			 over half of the country’s 2,800,000 to 3,200,000 felony warrants, including
			 warrants for hundreds of thousands of violent crimes.
			(11)A State’s failure to
			 enter a warrant into the NCIC database enables a fugitive to escape arrest even
			 when the fugitive is stopped by a law enforcement officer in another State,
			 because such officer is not aware there is a warrant for the fugitive’s arrest.
			 Many such fugitives go on to commit additional crimes. In addition, they pose a
			 danger to officers who encounter them without knowledge of their pending
			 charges or record of fleeing law enforcement authorities.
			(12)All warrants entered
			 into the NCIC database must be validated on a regular basis to ensure that the
			 information in the warrant is still accurate and that the warrant is still
			 active.
			(13)Improving the entry and
			 validation of warrants in the NCIC database would enable law enforcement
			 officers to identify and arrest a larger number of fugitives, improve the
			 safety of these officers, and better protect communities from crime.
			(14)Federal funds for State
			 and local law enforcement are most effective when they do not supplant, but
			 rather supplement State and local funds.
			3.DefinitionsIn this Act:
			(1)Active
			 warrantThe term active warrant means a warrant that
			 has not been cleared. A warrant may be cleared by arrest or by the
			 determination of a law enforcement agency that a warrant has already by
			 executed or that the subject is deceased.
			(2)Felony
			 warrantThe term felony warrant means any warrant
			 for a crime that is punishable by a term of imprisonment exceeding 1
			 year.
			(3)StateThe
			 term State means any State of the United States, the District of
			 Columbia, the Commonwealth of Puerto Rico, the Virgin Islands, American Samoa,
			 Guam, and the Northern Mariana Islands and includes law enforcement agencies,
			 courts, and any other government agencies involved in the issuance of
			 warrants.
			(4)Unit of local
			 governmentThe term unit of local government—
				(A)means—
					(i)any city, county,
			 township, borough, parish, village, or other general purpose political
			 subdivision of a State; or
					(ii)any law enforcement
			 district or judicial enforcement district that is established under applicable
			 State law and has the authority to, in a manner independent of other State
			 entities, establish a budget and impose taxes; and
					(B)includes law enforcement
			 agencies, courts, and any other government agencies involved in the issuance of
			 warrants.
				(5)Indian
			 countryThe term Indian country has the meaning
			 given the term in section 1151 of title 18, United States Code.
			(6)Indian
			 tribeThe term Indian tribe has the meaning given
			 the term in section 102 of the Federally Recognized Indian Tribe List Act of
			 1994 (25 U.S.C. 479a) and includes tribal law enforcement agencies, tribal
			 courts, and any other tribal agencies involved in the issuance of
			 warrants.
			34.Grants to
			 encourage States to enter felony warrants
			(a)State
			 systemA State Attorney
			 General may, in consultation with local law enforcement and any other relevant
			 government agencies, apply for a grant from the United States Attorney General
			 to—
				(1)develop and implement secure, electronic
			 warrant management systems that permit the prompt preparation, submission, and
			 validation of warrants and are compatible and interoperable with the National
			 Crime Information Center database; or
				(2)upgrade existing
			 electronic warrant management systems to ensure compatibility and
			 interoperability with the National Crime Information Center database;
				to facilitate information sharing
			 and to ensure that felony warrants entered into State and local warrant
			 databases can be automatically entered into the National Crime Information
			 Center database. The grant funds may also be used to hire additional personnel,
			 as needed, for the validation of warrants entered into the National Crime
			 Information Center database.(b)EligibilityIn order to be eligible for a grant
			 authorized under subsection (a), a State shall submit to the United States
			 Attorney General—
				(1)a plan to develop
			 and implement, or upgrade, systems described in subsection (a);
				(2)a report
			 that—
					(A)details the number
			 of felony warrants outstanding in the State;
					(B)describes any
			 backlog of warrants that have not been entered into the State and local warrant
			 databases or into the National Crime Information Center database, over the
			 preceding 3 years (including the number of such felony warrants);
					(C)explains the
			 reasons for the failure of State and local government agencies to enter felony
			 warrants into the National Crime Information Center database; and
					(D)demonstrates that
			 State and local government agencies have made good faith efforts to eliminate
			 any such backlog; and
					(3)guidelines for
			 warrant entry by State and local government agencies that will ensure that
			 felony warrants entered into State and local warrant databases will also be
			 entered into the National Crime Information Center database and explain the
			 circumstances in which, as a matter of policy, certain felony warrants will not
			 be entered into the National Crime Information Center database.
				(c)AuthorizationThere are authorized to be appropriated to
			 the Attorney General $25,000,000 for each of the fiscal years 2009 and 2010 for
			 grants to State and local government agencies for resources to carry out the
			 requirements of this section.
			(a)Authorization of
			 grants
				(1)In
			 generalThe Attorney General shall make grants to States in a
			 manner consistent with the National Criminal History Improvement Program, which
			 shall be used by States or Indian tribes, in consultation with State, local,
			 and tribal government agencies, to—
					(A)(i)develop and implement
			 secure, electronic warrant management systems that permit the prompt
			 preparation, submission, and validation of warrants and are compatible and
			 interoperable with the National Crime Information Center database to facilitate
			 information sharing and to ensure that felony warrants entered into State and
			 local warrant databases by State and local government agencies can be
			 automatically entered into the National Crime Information Center database;
			 or
						(ii)upgrade existing
			 electronic warrant management systems to ensure compatibility and
			 interoperability with the National Crime Information Center database to
			 facilitate information sharing and to ensure that felony warrants entered into
			 State and local warrant databases by State and local government agencies can be
			 automatically entered into the National Crime Information Center database;
			 and
						(B)ensure that all State,
			 local, and tribal government agencies that need access to the National Crime
			 Information Center database for criminal justice purposes can access the
			 database.
					Up to 5 percent of the grant funds
			 awarded under this section to each State and Indian tribe may also be used to
			 hire additional personnel, as needed, to validate warrants entered into the
			 National Crime Information Center database.(2)Set-asideUp
			 to 2 percent of the grant funding available under this section shall be
			 reserved for Indian tribal governments.
				(b)EligibilityIn order to be eligible for a grant
			 authorized under subsection (a), a State or Indian tribe shall submit to the
			 Attorney General—
				(1)a plan to develop and
			 implement, or upgrade, systems described in subsection (a)(1);
				(2)a report that—
					(A)details the number of
			 active felony warrants issued by the State, including felony warrants issued by
			 units of local government within the State or Indian tribe;
					(B)describes the number and
			 type of active felony warrants that have not been entered into a State, local,
			 or tribal warrant database or into the National Crime Information Center
			 database;
					(C)explains the reasons
			 State, local, and tribal government agencies have not entered active felony
			 warrants into the National Crime Information Center database; and
					(D)demonstrates that State,
			 local, and tribal government agencies have made good faith efforts to eliminate
			 any such backlog; and
					(3)guidelines for warrant
			 entry by the State, including units of local government, or Indian tribe that
			 will ensure felony warrants issued by the State, including units of local
			 government within the State, or Indian tribe will be entered into the National
			 Crime Information Center database, and a description of the circumstances, if
			 any, in which, as a matter of policy, certain such warrants will not be entered
			 into the National Crime Information Center database.
				(c)Report to the attorney
			 generalA State or Indian tribe that receives a grant under this
			 section shall, 1 year after receiving the grant, report to the Attorney
			 General—
				(1)the number of active
			 felony warrants issued by that State, including units of local government
			 within that State or Indian tribe;
				(2)the number of those
			 felony warrants entered into the National Crime Information Center database;
			 and
				(3)with respect to felony
			 warrants not entered into the National Crime Information Center database, the
			 reasons for not entering such warrants.
				(d)AuthorizationThere
			 are authorized to be appropriated to the Attorney General $15,000,000 for each
			 of the fiscal years 2009 and 2010 and $20,000,000 for fiscal year 2011 for
			 grants to State and local government agencies for resources to carry out the
			 requirements of this section.
			45.FBI
			 coordinationThe Federal
			 Bureau of Investigation shall provide to State
			 and local government
			 agencies the technological standard that ensures compatibility and
			 interoperability of all State and local warrant databases with the National
			 Crime Information Center database., local, and tribal government agencies the
			 technological standard to ensure the compatibility and interoperability of all
			 State and local warrant databases with the National Crime Information Center
			 database, as well as other technical assistance to facilitate the
			 implementation of automated State, local, and tribal warrant management systems
			 that are compatible and interoperable with the NCIC
			 database.
		56.Report
			 regarding felony warrant entry
			(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the House and Senate Committees on the
			 Judiciary a report regarding—
				(1)the number of felony warrants currently
			 active in each State;
				(2)the number of those felony warrants that
			 State and local government agencies have entered into the National Crime
			 Information Center database;
				(3)the number of times State and local law
			 enforcement in each State has been contacted regarding a fugitive apprehended
			 in another State over the preceding 3 years; and
				(4)the number of fugitives from each State who
			 were apprehended in other States over the preceding 3 years but not
			 extradited.
				(a)In
			 generalNot later than 270
			 days after the date of the enactment of this Act, the Comptroller General of
			 the United States shall submit to the House and Senate Committees on the
			 Judiciary a report regarding—
				(1)the number of active felony warrants issued
			 by each State, including felony warrants issued by units of local government,
			 and Indian tribe;
				(2)the number of those active felony warrants
			 that State, local, and tribal government agencies have entered into the
			 National Crime Information Center database; and
				(3)for the preceding 3 years, the number of
			 persons in each State with an active felony warrant who were—
					(A)apprehended in other States or in Indian
			 Country but not extradited; and
					(B)apprehended in other States or in Indian
			 Country and extradited.
					(b)AssistanceTo assist in the preparation of the report
			 required by subsection (a), the Attorney General shall provide the Comptroller
			 General of the United States with access to any information collected and
			 reviewed in connection with the grant application process described in
			 section
			 3section
			 4.
			(c)Report to the
			 attorney generalStates that receive grants under section 3
			 shall, as a condition of receiving the grant, report to the Attorney General on
			 an annual basis the number of felony warrants entered into the State and local
			 warrant databases, the number of felony warrants entered into the National
			 Crime Information Center database, and, with respect to felony warrants not
			 entered into the National Crime Information Center database, the reasons for
			 not entering such warrants. On an annual basis, the Attorney General shall
			 submit to the House and Senate Committees on the Judiciary a report containing
			 the information received from the States under this subsection.
			(c)Report by Attorney
			 GeneralOn an annual basis, the Attorney General shall submit to
			 the House and Senate Committees on the Judiciary a report containing the
			 information received from the States and Indian tribes under this
			 section.
			67.Additional
			 resources for fugitive task forces and extradition
			(a)Presidential
			 Threat Protection Act of 2000Section 6(b) of the Presidential Threat
			 Protection Act of 2000 (28 U.S.C. 566 note) is amended by adding at the end the
			 following: There are authorized to be appropriated to the Attorney
			 General for the United States Marshals Service to carry out the provisions of
			 this section $20,000,000 for fiscal year 2009 and $10,000,000 for each of the
			 fiscal years 2010 through 2014.
			(b)Justice Prisoner
			 and Alien Transport SystemThere are authorized to be appropriated to
			 the Attorney General for the United States Marshals Service $3,000,000 for each
			 of fiscal years 2009 through 2014 to assist in extradition of fugitives through
			 the Justice Prisoner and Alien Transport System.
			7.Additional resources for
			 fugitive task forces and extradition
			(a)Presidential Threat
			 Protection Act of 2000Section 6(b) of the Presidential Threat
			 Protection Act of 2000 (28 U.S.C. 566 note) is amended by striking and
			 $10,000,000 for each of fiscal years 2008 through 2012 and inserting
			 “$10,000,000 for fiscal year 2008, and $50,000,000 for each of the fiscal years
			 2009 through 2012 and $25,000,000 for each of fiscal years 2013 through 2015
			 for—
				
					(1)hiring senior-level
				criminal investigator deputy marshals and administrative analysts to increase
				staffing of the 6 existing Regional Fugitive Task Forces;
					(2)establishing new Regional
				Fugitive Task Forces in the areas of the country not currently served by
				existing Regional Fugitive Task Forces;
					(3)hiring senior-level
				criminal investigator deputy marshals and administrative analysts to staff each
				new Regional Fugitive Task Force established under this section;
					(4)hiring senior-level
				criminal investigator deputy marshals to increase the staffing of the United
				States Marshals Service Technical Operations Group, which provides electronic
				and air surveillance in support of fugitive investigations;
					(5)providing training
				facilities and enhancing training opportunities for Federal, State, local, and
				tribal task force officers from agencies that participate in the Regional
				Fugitive Task Forces; and
					(6)other activities related
				to those described in paragraphs (1) through (5).
					Any funds
				made available under this subsection shall remain available until
				expended..
			(b)Justice Prisoner and
			 Alien Transport System
				(1)AuthorizationThe
			 Attorney General shall assist States and units of local government that
			 participate in a Regional Fugitive Task Force by securing transportation
			 services for the extradition of fugitives via the United States Marshals
			 Service Justice Prisoner and Alien Transportation Service.
				(2)FundingThere are authorized to be appropriated to
			 the Attorney General for the United States Marshals Service $3,000,000 for each
			 of fiscal years 2009 through 2014 to assist in extradition of fugitives through
			 the Justice Prisoner and Alien Transport System. Any funds made available under
			 this subsection shall remain available until expended.
				8.Extradition assistance
			 to States
			(a)Grant
			 assistance
				(1)Authorization of grant
			 assistance
					(A)In
			 generalThe Attorney General shall, subject to subsection (a)(4),
			 make grants to States and Indian tribes for periods of 1 year which shall be
			 used by States and units of local government and Indian tribes to extradite
			 fugitives from another State or Indian country for prosecution.
					(B)Set
			 asideUp to 2 percent of the grant funding available under this
			 section shall be reserved for Indian tribal governments, including tribal
			 judicial systems.
					(2)Matching
			 fundsThe Federal share of a grant received under this section
			 may not exceed 80 percent of the costs of a program or proposal funded under
			 this section unless the Attorney General waives, wholly or in part, the
			 requirements of this paragraph in the event of extraordinary
			 circumstances.
				(3)Grant
			 applicationsIn its application for a grant under this section, a
			 State or Indian tribe shall—
					(A)describe the process and
			 any impediments to extraditing fugitives apprehended in other States or in
			 Indian Country after being notified of such fugitives’ apprehension;
					(B)specify the way in which
			 grant amounts will be used, including the means of transportation the State or
			 Indian tribe intends to use for extradition and whether the State or Indian
			 tribe will participate in the United States Marshals Service Justice Prisoner
			 and Alien Transport System program, as well as whether it has participated in
			 that program in the past;
					(C)specify the number of
			 fugitives extradited statewide by all jurisdictions for each of the 3 years
			 preceding the date of the grant application; and
					(D)specify the total amount
			 spent statewide by all jurisdictions on fugitive extraditions for each of the 3
			 years preceding the date of the grant application.
					(4)Eligibility
					(A)In
			 generalIn determining whether to award a grant under this
			 section to a State or Indian tribe, the Attorney General shall consider the
			 following:
						(i)The information in the
			 application submitted under paragraph (3).
						(ii)The percentage of felony
			 warrants issued by the State, including units of local government within the
			 State, or Indian tribe that the State or Indian tribe entered into the NCIC
			 database, as calculated with the information provided under subsection (b) and,
			 beginning 1 year after the date of enactment of this Act, whether the State or
			 Indian tribe has made substantial progress in improving the entry of felony
			 warrants into the NCIC database.
						(iii)For grants issued after
			 an initial 1 year grant, whether the State, including units of local government
			 within the State, or Indian tribe has increased substantially the number of
			 fugitives extradited for prosecution.
						(B)PreferencesIn
			 allocating extradition grants under this section, the Attorney General should
			 give preference to States that—
						(i)3 years after the date of
			 enactment of this Act, have entered at least 50 percent of active felony
			 warrants into the NCIC database;
						(ii)5 years after the date
			 of enactment of this Act, have entered at least 70 percent of active felony
			 warrants into the NCIC database; and
						(iii)7 years after the date
			 of enactment of this Act, have entered at least 90 percent of active felony
			 warrants into the NCIC database.
						(5)Record
			 keepingStates, including units of local government in the
			 States, and Indian tribes that receive a grant under this section shall
			 maintain and report such data, records, and information (programmatic and
			 financial) as the Attorney General may require.
				(6)AuditThe
			 Attorney General shall conduct an audit of States’ and Indian tribe’s use of
			 funds allocated under this section 18 months after the enactment of this Act
			 and biennially thereafter. A State or unit of local government or Indian tribe
			 that fails to increase substantially the number of fugitives extradited after
			 receiving a grant under this section will be ineligible for future
			 funds.
				(7)Authorization of
			 appropriationsThere are authorized to be appropriated to carry
			 out this section $50,000,000 for each of fiscal years 2009 through 2015.
				(b)Active felony warrants
			 issued by states and indian tribes
				(1)In
			 generalTo assist the Attorney General in making a determination
			 under subsection (a)(4) concerning eligibility to receive a grant, and not
			 later than 180 days after the date of the enactment of this Act and annually
			 thereafter on a date designated by the Attorney General, each State and Indian
			 tribe shall provide the Attorney General with the total number of active felony
			 warrants issued by the State, including units of local government in the State,
			 or Indian tribe, regardless of the age of the warrants. The States and Indian
			 tribes must describe categories of felony warrants not entered into the NCIC
			 database and the reasons for not entering such warrants.
				(2)Failure to
			 provideA State or Indian tribe that fails to provide the
			 information described in paragraph (1) by the date required under such
			 paragraph shall be ineligible to receive any funds under subsection (a), until
			 such date as it provides such information to the Attorney General.
				(c)Attorney general
			 report
				(1)In
			 generalNot later than January 31 of each year, the Attorney
			 General shall submit to the Committee on the Judiciary of the Senate and the
			 Committee on the Judiciary of the House of Representatives a report—
					(A)containing the
			 information submitted by the States and Indian tribes under subsection
			 (b);
					(B)containing the percentage
			 of active felony warrants issued by those States and Indian tribes that has
			 been entered into the NCIC database, as determined under subsection
			 (a)(4)(A)(ii);
					(C)containing a description
			 of the categories of felony warrants States and Indian tribes have not entered
			 into the NCIC database and the reasons such warrants were not entered, as
			 provided to the Attorney General under subsection (b)(1);
					(D)comparing the warrant
			 entry information to data from previous years and describing the progress of
			 States and Indian tribes in entering active felony warrants into the NCIC
			 database;
					(E)containing the number of
			 persons that each State, including units of local government within the State,
			 or Indian tribe has extradited from other States or in Indian country for
			 prosecution and describing any progress the State or Indian tribe has made in
			 improving the number of fugitives extradited for prosecution; and
					(F)describing the practices
			 of the States and Indian tribes regarding the collection, maintenance,
			 automation, and transmittal of felony warrants to the NCIC, that the Attorney
			 General considers to be best practices.
					(2)Best
			 practicesNot later than January 31 of each year, the Attorney
			 General shall also provide the information regarding best practices, referred
			 to in paragraph (1)(F), to each State and Indian tribe submitting information
			 to the NCIC.
				
	
		September 18 (legislative day, September 17),
		  2008
		Reported with amendments
	
